Title: George Washington to William Livingston, 1 September 1777
From: Washington, George
To: Livingston, William


Wilmington [Delaware] September 1, 1777. Discusses Lieutenant John Troup’s arrest. Has ordered a special court martial. States that under no circumstances is Troup’s sentence to be mitigated. Is satisfied with Livingston’s reason for delay in dividing New Jersey into districts. Understands reluctance of people of New Jersey to join militia. Agrees that practice of issuing unauthorized passports has pernicious results. Discusses enemy’s position on Grey’s Hill.
